DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2010/0128606 A1), hereinafter referred to as D1.
Regarding claims 1 and 4, D1 discloses domain reliability measurement and load balancing in a computer network, which comprises:
a storage medium configured to store a specification of the plurality of network services provided by a plurality of service providing systems (Referring to Figures 2-4, memory comprises a plurality of storage locations for storage of data related to the different domains provided by the different ISPs.  See paragraphs 0015-0017.);
a network service switching unit, including one or more processors, configured to, based on the specification of the network services stored and a service request from a user terminal apparatus, extract a combination of the network services of an initial operation and a spare network service and to connect two service providing systems corresponding to the combination of the network services of the initial operation (Referring to Figures 2-4, the RMC (network service switching unit, including one or more processors) load balances traffic destined beyond the probed first-hop domains (specification of the network services stored and a service request from a user terminal), regardless of a traffic class and a destination of the traffic.  Transmitting traffic over ISP1 and ISP2, but for example, the connection through ISP3 (ER3) (initial operation) can be deemed unreachable/unusable per the probe responses. In such a case, the RMC may forward all traffic for all applications (all traffic-classes to all remote address ; and
a network service state confirmation unit, including one or more processors, configured to confirm a state of a network service between the two service providing systems at present including the initial operation, wherein when the network service state confirmation unit confirms that the network service at present is abnormal, the network service switching unit changes the combination of the network services by switching from the service providing system corresponding to the network service that is abnormal to the service providing system corresponding to the spare network service (Referring to Figures 2-4, the RMC load balances (also acts as a network service state confirmation unit as the RMC transmits probe messages to determine capacity) traffic destined beyond the probed first-hop domains, regardless of a traffic class and a destination of the traffic.  Transmitting traffic over ISP1 and ISP2, but for example, the connection through ISP3 (ER3) (initial operation) can be deemed unreachable/unusable per the probe responses. In such a case (confirms that the network service at present is abnormal), the RMC may forward all traffic for all applications to the alternate reliable ISPs (changes the combination of network services by switching from the service providing system corresponding to the abnormal service to the spare network).  See paragraphs 0036-0069.)

Regarding claims 2 and 5, D1 discloses wherein the network service state confirmation unit measures, as the state of the network service, a response time to a test packet by transmitting the test packet to the two service providing systems corresponding to the combination of the network services at present including the initial operation (Referring to Figures 2-4, probe messages may be transmitted from a local domain to a set of one or more 

Regarding claims 3 and 6, D1 discloses wherein the network service state confirmation unit acquires a traffic of the service providing system as the state of the network service (Referring to Figures 2-4, the result of the probe responses determines the availability of a particular path/exit (acquires a traffic of the service providing system as the state of the network service). If a configurable amount (e.g., percentage) of the probe targets do not respond from one first-hop domain (e.g., ISP3), but do respond from other first-hop domains (e.g., ISP1 and ISP2), then the less-responsive domain is deemed to be unreliable. (As noted, if the probe target is not reachable from any path/exit, then the target is declared to be unresponsive and it is removed from the list of selected targets.  See paragraph 0038.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasseur et al. (US 20090182894 A1) – dynamic path computation and load balancing with backup path computation elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462